                   IN THE UNITED STATES DISTRICT COURT
                          Southern District of Indiana
                             Indianapolis Division


CHRISTOPHER McCALLEY and                       )
MARILYN McCALLEY, Individually and as          )
Parents of PATRICK McCALLEY, Deceased,         )
                                               ) Case No. 1:18-cv-3368-RLY-MPB
                   Plaintiffs,                 )
                                               )
      v.                                       )
                                               )
CARMEL CLAY SCHOOL CORPORATION,                )
doing business through the Board of School     )
Trustees of the Carmel Clay Schools,           )
CARMEL HIGH SCHOOL,                            )
CITY OF CARMEL,                                )
TOBY STEELE,                                   )
NICHOLAS WAHL, and                             )
CARMEL POLICE OFFICER PHIL HOBSON,             )
                                               )
                   Defendants.                 )


                    NOTICE OF APPEARANCE OF COUNSEL

To:   The Clerk of Court and all parties of record

      I am admitted or otherwise authorized to practice in this court, and I appear

in this case as counsel for:

             City of Carmel; and

             Carmel Police Officer Phil Hobson
Date: November 2, 2018               Respectfully submitted,

                                     TRAVELERS STAFF COUNSEL INDIANA

                               By:   /s/ Paul T. Belch
                                     Paul T. Belch, 18533-49
                                     280 East 96th Street, Suite 325
                                     Indianapolis, IN 46240
                                     Mailing Address: P. O. Box 64093
                                                        St. Paul, MN 5564-0093
                                     PH (317) 818-5111
                                     pbelch@travelers.com



                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was filed electronically using
the Case Management/Electronic Case Files (“CM/ECF”) system and served via
the CM/ECF system upon registered counsel of record on November 2, 2018.


                                     By:   /s/ Paul T. Belch
                                           Paul T. Belch, 18533-49

TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325, Indianapolis, IN 46240
Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
PH (317) 818-5111
FX (317) 818-5124
pbelch@travelers.com

PTB:gb




                                       2
